DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  While it was stated in the previous telephone interview that it did not appear that Shapiro disclosed the limitations of the amended claims, it is evident upon further consideration of the reference that its disclosure is relevant to the claims as currently presented.  See below.

Terminal Disclaimer
The terminal disclaimer filed on 12/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,834,440 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 8-13, and 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shapiro, US Pub No. 20060242275 in view of Kimpe, US Pub No. 20070183493 in view of Manor, US Pub No. 20020089973.

As to claim 1 Shapiro discloses determining, by a media server comprising a processor, using a data structure that maps network addresses to decoders respectively available at the network addresses, a group of decoders available at a network address of the network addresses that is associated with a media client ([0077]-[0086] – a server determines via cookies (a data structure) a group of decoders that are available at the client.  As the cookies come with an HTTP request, it is a data structure that maps the available decoders (see [0086]) with a network address associated with the requesting client).
Shapiro does not disclose in response to determining, by the media server, that a first decoder corresponding to a preferred encoder, selected by the media server to encode media content communicatively coupling the media server and the media client, is not in the group of decoders available at the network address associated with the media client: encoding, by the media server using a temporary encoder having a corresponding second decoder in the group of decoders available at the network address associated with the media client, a first portion of the media content to generate first encoded media content.
However, in an analogous art, Kimpe discloses: in response to determining, by the media server, that a first decoder corresponding to a preferred encoder, selected by the media server to encode media content communicatively coupling the media server and the media client, is not in the group of decoders available at the network address associated with the media client: encoding, by the media server using a temporary encoder having a corresponding second decoder in the group of decoders available at the network address associated with the media client, a first portion of the media content to generate first encoded media content ([0086]-[0087] – when the client does not have the preferred codec (decoder), video data is sent using a temporary codec (i.e. encoded by a temporary encoder) that is decodable by the client.  Therefore content is encoded using a codec, or encoder, having a corresponding decoder at the client), and 
sending, by the media server, the first encoded media content to the media client ([0086]).  
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify Shapiro with the teachings of Kimpe, the rationale being to enable immediate playback even when the preferred codec is not available (see Kimpe [0086]).
Kimpe fails to disclose that the decoder is selected based upon quality of service parameters for network equipment.
However, in an analogous art, Manor discloses selecting a codec based upon quality of service parameters for network equipment ([0049]).
It would have been obvious to a skilled artisan at the time of the invention to modify the system of Shapiro and Kimpe with the teachings of Manor, the rationale being to enable flexible bitrate scalability to adapt to various circumstances and requirements.

As to claim 2 Kimpe discloses: in response to determining, by media server, that the media client has obtained the preferred decoder: encoding, by the media server using the preferred encoder, a second portion of the media content to generate second encoded media content, and sending, by the media server, the second encoded media content to the media client ([0086] – when the client has downloaded the required codec, the server uses the new codec to encode and deliver the content).  

As to claim 3 Manor discloses that the quality of service parameters comprise at least one of throughput, latency, buffer, propagation, error, or jitter ([0089]).  

As to claim 4 Kimpe discloses selecting, by the media server, the preferred encoder further based on a type of the media content ([0086] – codec is chosen based on content type).  

As to claim 5 the system of Kimpe and Manor discloses selecting, by the media server, the preferred encoder further based on client parameters of the media client (Kimpe [0086]; Manor [0049] and [0089] – codec is chosen based on QoS (i.e. client) parameters).  

As to claim 6 Manor discloses that the client parameters comprise a parameter selected from a group of parameters, comprising processor usage, memory usage, 172011-0844 Con 1 (ATTWP1443USB) bandwidth, visual quality, client output capabilities, availability of dedicated decoding hardware, decoder capabilities, licensing, and cost (Manor [0089] and [0100]).  

As to claim 8 see rejection of claim 1.  Kimpe further discloses a system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, performs the method of claim 1 (see [0086]).

As to claims 9-13 see rejection of claims 2-6, respectively.
As to claim 15 see rejection of claims 1 and 8.
As to claims 16-20 see rejection of claims 2-6, respectively.

Claims 7 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shapiro, Kimpe and Manor, as applied above, and further in view of Jeong, US 20130034146.

As to claims 7 and 14 the system of Shapiro/Kimpe/Manor fails to disclose the client parameters comprise a parameter indicating a preference of the media client to employ a hardware decoder.
However, in an analogous art, Jeong discloses client parameters comprising a parameter indicating a preference of the media client to employ a hardware decoder ([0038]-[0039], [0042]-[0045], [0112] – encoding is based on features supported by the decoders of the receiving device.  These client parameters include preference for using a hardware decoder in certain circumstances).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Shapiro/Kimpe/Manor to include this feature, the rationale being to provide increased flexibility in selecting encoders and decoders, thereby enabling the system to better adapt to a wide variety of conditions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/Primary Examiner, Art Unit 2423